DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/1/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810555994 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PGPUB 20160195702).

Regarding claim 17, Lee discloses an optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, wherein:  
10the first lens has a positive refractive power with a convex object side surface and a concave image side surface (L1, Tables 3 and 13); 
the second lens has a negative refractive power with a convex object side surface and a concave image side surface (L2, Tables 3 and 13);  
the third lens has a refractive power (L3); 
the fourth lens has a refractive power with a concave image side surface (L4, Tables 3 and 13);
the fifth lens has a refractive power (L5); 
the sixth lens has a negative refractive power with a convex object side surface and a concave image side surface (L6 Tables 3, 4, 13 and 14 where the object-side is aspheric with inflection points); and 
an effective focal length f1 of the first lens and an effective focal length f of the optical imaging 20lens assembly satisfy 0.7<f1/f<1 (Table 3 where f1 = 5.96 and f = 7.55 giving 0.789), the effective focal length f of the optical imaging lens assembly and half of a maximum field of view HFOV of the optical imaging lens assembly satisfy 3.8 mm<f*TAN(HFOV)<5 mm (See at least [0110] f = 7.55, Semi-FOV = 32.66 giving 4.84 and [0126] where f = 7.55 and Semi-FOV = 32.74 giving 4.82).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB 20160195702).

Regarding claim 1, Lee discloses an optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly, a first lens, a second lens, a third lens, a fourth lens, 5a fifth lens, and a sixth lens, wherein (The second and sixth embodiments are cited below, but please consider each other embodiment of Lee): 
the first lens has a positive refractive power with a convex object side surface and a concave image side surface (L1, Tables 3 and 13); 
the second lens has a negative refractive power with a convex object side surface and a concave image side surface (L2, Tables 3 and 13);  
10the third lens has a refractive power (L3); 
the fourth lens has a refractive power with a concave image side surface (L4, Tables 3 and 13);
the fifth lens has a refractive power (L5); 
the sixth lens has a negative refractive power with a convex object side surface and a concave image side surface (L6 Tables 3, 4, 13 and 14 where the object-side is aspheric with inflection points);  
15an effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy f/EPD<2.0 ([0110], [0126] F/1.86), the effective focal length f of the optical imaging lens assembly and half of a maximum field of view HFOV of the optical imaging lens assembly satisfy 3.8 mm<f*TAN(HFOV)<5 mm (See at least [0110] f = 7.55, Semi-FOV = 32.66 giving 4.84 and [0126] where f = 7.55 and Semi-FOV = 32.74 giving 4.82).
Lee does not disclose a curvature radius R8 of the image side surface of the fourth lens satisfies R8>500 mm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of the fourth to satisfy R8>500 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the radius of the fourth lens motivated by improving aberration correction.

Regarding claim 4, Lee does not disclose wherein a curvature radius R1 of 30the object side surface of the first lens, a curvature radius R2 of the image side surface of the 33first lens, a curvature radius R3 of the object side surface of the second lens, and a curvature radius R4 of the image side surface of the second lens satisfy 0.2<(R1+R2)/(R3+R4)<0.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of the surfaces of the first and/or second lenses to satisfy 0.2<(R1+R2)/(R3+R4)<0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the radius of the first and/or second lenses motivated by improving aberration correction.

Regarding claim 5, Lee does not disclose wherein the effective focal length f 5of the optical imaging lens assembly, a curvature radius R11 of the object side surface of the sixth lens, and a curvature radius R12 of the image side surface of the sixth lens satisfy 0.7<f/(R11+R12)< 1.3.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust R11, R12 or f to satisfy 0.7<f/(R11+R12)< 1.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust R11, R12 or f motivated by improving aberration correction.

Regarding claim 6, Lee discloses wherein a central thickness CT4 of 10the fourth lens along an optical axis and a central thickness CT5 of the fifth lens along the optical axis satisfy 0.3 CT4/CT5<1.0 (Table 3 where CT4 = 0.657 and CT5 = 1.6 giving 0.41).

Regarding claim 7, Lee discloses wherein a space interval T23 between the second lens and the third lens along an optical axis and a central thickness CT3 of 15the third lens satisfy 0.5 T23/CT3<0.9 ([0126] and Table 13 where T23 = 0.428 and CT3 = 0.550 giving 0.78).

Regarding claim 8, Lee discloses wherein a central thickness CT1 of the first lens, a central thickness CT2 of the second lens, and a central thickness CT6 of the sixth lens satisfy 2<(CT1+CT2+CT6)/CT1 <3 (Table 3 where CT1 = 1.472, CT2 = 0.58 and CT6 = 0.949 giving 2.04).

Regarding claim 9, Lee discloses wherein a distance TTL along an optical axis from the object side surface of the first lens to an imaging surface and a sum of central thicknesses ∑CT along the optical axis from the first lens to the sixth lens satisfy 0.5≤∑CT/TTL<0.7 (Table 3 where ∑CT = 5.808 and TTL = 9.598 giving 0.61).

Regarding claim 10, Lee discloses wherein a space interval T56 between the fifth lens and the sixth lens along an optical axis and a space interval T45 between the fourth lens and the fifth lens along the optical axis satisfy T56/T45≤0.4 (Table 3 where T56 = 0.077 and T45 = 0.727 giving 0.11).

Regarding claim 11, Lee discloses an optical imaging lens assembly comprising, sequentially from an object side to an image side of the optical imaging lens assembly, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, wherein: 
the first lens has a positive refractive power with a convex object side surface and a concave image side surface (L1, Tables 3 and 13); 
the second lens has a negative refractive power with a convex object side surface and a concave image side surface (L2, Tables 3 and 13);  
the third lens has a refractive power (L3); 
the fourth lens has a refractive power with a concave image side surface (L4, Tables 3 and 13);
the fifth lens has a refractive power (L5); 
the sixth lens has a negative refractive power with a convex object side surface and a concave image side surface (L6 Tables 3, 4, 13 and 14 where the object-side is aspheric with inflection points).
Lee does not disclose a curvature radius R9 of an object side surface of the fifth lens and a curvature radius R10 of an image side surface of the fifth lens satisfy -3.5<R9/R10<0.6.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust R9 and/or R10 to satisfy -3.5<R9/R10<0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust R10 and/or R9 motivated by improving aberration correction.

Regarding claim 12, Lee does not disclose wherein an effective focal length f1 of the first lens and an effective focal length f6 of the sixth lens satisfy -3.5<f6/f1<-2.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f6 and/or f1 to satisfy -3.5<f6/f1<-2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust f6 and/or f1 motivated by improving aberration correction.

Regarding claim 14, Lee does not disclose wherein a curvature radius R1 of the object side surface of the first lens, a curvature radius R2 of the image side surface of the first lens, a curvature radius R3 of the object side surface of the second lens, and a curvature radius R4 of the image side surface of the second lens satisfy 0.2<(R1+R2)/(R3+R4)<0.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of the surfaces of the first and/or second lenses to satisfy 0.2<(R1+R2)/(R3+R4)<0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the radius of the first and/or second lenses motivated by improving aberration correction.

Regarding claim 15, Lee does not disclose wherein an edge thickness ET5 of the fifth lens and a central thickness CT5 of the fifth lens along an optical axis satisfy 0.5< 30ET5/CT5<0.8.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the fifth lens to satisfy 0.5< ET5/CT5<0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the thickness of the fifth lens motivated by reducing the size of the device.

Regarding claim 16, Lee does not disclose wherein a distance SAG41 along an optical axis from an intersection of an object side surface of the fourth lens and the optical axis to a vertex of an effective radius of the object side surface of the fourth lens and a central 5thickness CT4 of the fourth lens along the optical axis satisfy -0.6≤SAG41/CT4≤-0.2.
	However, Lee teaches SAG41/CT4 to be -0.152 (Tables 3 and 4 where SAG41 = 0.1 and CT4 = 0.657), which is a difference of 0.05 and close but not overlapping. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust SAG41 and/or CT4 such that the expression above was satisfied since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 18, Lee does not disclose wherein an effective focal length f1 of the first lens and an effective focal length f6 of the sixth lens satisfy -3.5<f6/f1<-2.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f6 and/or f1 to satisfy -3.5<f6/f1<-2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust f6 and/or f1 motivated by improving aberration correction.

Regarding claim 19, Lee does not disclose wherein a curvature radius R1 of the object side surface of the first lens, a curvature radius R2 of the image side surface of the first lens, a curvature radius R3 of the object side surface of the second lens, and a curvature radius R4 of the image side surface of the second lens satisfy 0.2<(R1+R2)/(R3+R4)<0.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of the surfaces of the first and/or second lenses to satisfy 0.2<(R1+R2)/(R3+R4)<0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the radius of the first and/or second lenses motivated by improving aberration correction.

Regarding claim 20, Lee does not disclose a curvature radius R8 of the image side surface of the fourth lens satisfies R8>500 mm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of the fourth to satisfy R8>500 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the radius of the fourth lens motivated by improving aberration correction.


Claim(s) 2, 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sekine et al. (PGPUB 20190265438).

Regarding claim 2, Lee does not disclose wherein a distance TTL along an optical axis from the object side surface of the first lens to an imaging surface and half of a diagonal length ImgH of an effective pixel region on the imaging surface satisfy TTL/ImgH<1.5.
However, Sekine teaches a similar lens system having a power arrangement of +, -, +, +, +, - (Table 1) wherein TTL/ImgH<1.5 (Table 1 where TTL = 6.14 and ImgH = 4.6 giving 1.335).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Lee and Sekine such that the expression above was satisfied motivated by reducing the size of the device.

Regarding claim 3, Lee does not disclose wherein an effective focal length f2 of the second lens and the effective focal length f of the optical imaging lens assembly satisfy -4<f2/f<-2.5.
However, Sekine teaches a similar lens system having a power arrangement of +, -, +, +, +, - (Table 1) wherein the expression -4.7<f2/f<-0.8 is satisfied ([0098]). 
It would have been obvious to one having ordinary skill in the art as of the effective foiling date of the invention to combine Lee and Sekine such that the expression above was satisfied motivated by improving aberration corrections ([0102]).

Regarding claim 13, Lee does not disclose wherein an effective focal length f2 of the second lens and the effective focal length f of the optical imaging lens assembly satisfy -4<f2/f<-2.5.
However, Sekine teaches a similar lens system having a power arrangement of +, -, +, +, +, - (Table 1) wherein the expression -4.7<f2/f<-0.8 is satisfied ([0098]). 
It would have been obvious to one having ordinary skill in the art as of the effective foiling date of the invention to combine Lee and Sekine such that the expression above was satisfied motivated by improving aberration corrections ([0102]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872